ON REHEARING.
Whitfield, J.
The points enumerated in the petition for rehearing were not overlooked by the court.
Even if Chapter 7736, Acts of 1918, is “supplementary to Chapter 7288 of the Laws of Florida of 1917,” as stated in the petition for rehearing, but not in the act itself, *125the validity of- Chapter 7736 is not thereby affected. Chapter 7288 expressly provides that, “This act shall become operative upon the .adoption by the electors of the proposed amendment to Article XIX.” If Chapter 7288 be invalid, that does not render Chapter 7736 invalid. Chapter 7733 by its terms took effect while Original Article XIX was in force. Its supposed' invalidity does not affect the validity of Chapter 7736.
Chapter 7736 could not have been “passed to overcome the decision of the Supreme Court in the Francis case.” (76 Fla. 304, 79 South. Rep. 753), as asserted in the petition for rehearing, since Original Article XIX to which the decisions in the Francis case refers, had ceased to exist as organic law when Chapter 7736 became operative as law. The decision in the Francis case has reference to Chapter 7284, which purported to be effective as law while Original Article XIX of the Constitution was in force.
The fact that Chapter 7736 contains a provision that “The intention is hereby expressed that this Act shall be construed as. supplementary to the Act approved April 24th, 1917 (Chapter 7283), and so much of said Act as is not clearly inconsistent with the provisions of this Act shall remain in full force and effect throughout the State when this Act goes into effect,” does not affect the validity of Chapter 7736 in the particulars involved in this case. Section 22, Chapter 7736, expressly provides “That, if for any reason, any section or provision of this Act shall be adjudged-unconstitutional, or otherwise inoperative, such fact shall not be held to affect any other section or provision in this Act contained., but the same shall remain in full force and effect as if the section or provision adjudged unconstitutional or inoperative had not orig*126inally been incorporated in this Act.” “The Act approved April 24, 1917,” is Chapter 7283, not Chapter 7284, that was involved in the decision in the Francis case.
In Fine v. Moran, 74 Fla. 417, 77 South. Rep. 533, it was held that statutory regulations of the sale of non-intoxicating beverages in dry counties did not violate Original Article XIX of the State Constitution, since such regulations were within the police power of the State and tended to' enforce prohibitions of the sale of intoxicating liquors in dry counties.
In Ex Parte Francis, 76 Fla. 304, 79 South. Rep. 753, it was held that statutory regulations of the possession and transportation of intoxicating liquors violated Original Article XIX, because the inherent police power of the State to regulate the possession and transportation of intoxicating liquors in dry counties, was by implication restrained by Original Article XIX, under which the sale of intoxicating liquors was prohibited by local option elections.
In Correlis v. State, 78 Fla. 44, 82 South. Rep. 601, it was held that Amended Article XIX of the State Constitution took effect and became operative on January 1, 1919, and on that date entirely superseded original Article XIX. Amended Article XIX was only potentially efficacious between the date of its adoption at the general election in November, 1918, and the date on which the amended article became effective, January 1, 1919.
In Morasso v. Van Pelt, 77 Fla. 432, 81 South. Rep. 529, it was held that Chapter 7736, Laws of Florida, the statute here involved, regulating the transportation and possession of intoxicating liquors in the State, did not violate amended Article XIX of the State Constitution *127which forbids the manufacture, sale, barter or exchange of intoxicating liquors'in this State.
In this case it was held that Chapter 7736, Laws of Florida enacted in December, 1918, to take effect January 1, 1919, did not violate original Article XIX, nor any other provision of the Constitution, since it did not become effective or operative as law until original Article XIX had ceased to be a part of the Constitution.
The prosecution in this case is for a violation of Chapter 7736, Laws of Florida, committed before the Federal Prohibition Amendment, Art. 18, became effective on January 16, 1920, and this proceeding is not affected by the Federal amendment or the statutory enactments of Congress thereunder.
Original Article XIX was a limitation upon the power of the legislature only in making effective any other method for determining whether the sale of intoxicating liquors should be prohibited, except the method provided in the Article, viz. local option elections.
In giving direct authority severally to the counties of the State to have local option prohibition of the sale of intoxicating liquors, original Article XIX did not otherwise limit the police power of the legislature. The rule expressio unius est exelusio alterius might be applied to limit the power of the legislature where the particular terms of an organic provision specifically regulating legislative action as to the sale or gift of intoxicating liquors, show an intent to thereby exclude legislative power to regulate the mere possession of intoxicating liquors, matters not mentioned in the organic provisions, as was held in State v. Gilman, 33 West Va. 146, 10 S. E. Rep. 283; Holley v. State, 14 Tex. App. 505; Common*128wealtli v. Campbell, 133 Ky. 50, 117 S. W. Rep. 383. But the rule of expyiessio unms ,est exclusio alberius cau have no application to limit the powers of the legislative where express particular authority is conferred- directly by the constitution itself, not upon the legislature, but upon the coimlies respectively, to prohibit the sale of liquors. This is necessarily so when the organic provision by its own force (and not tlvough legislative action as in Texas, Kentucky and other States) clirectly confers a particular power upon the counties and expressly requires the legislature to enact laws to enforce the p-ower conferred on the counties by the constitution itself. Even if the express organic command to enact laws to enforce the specific power conferred by the Constitution itself directly on the counties, is superfluous, upon the theory that such power and duty inheres in the legislature, certainly the express command does not impair the legislative authority in the premises, and the express command clearly shows an intent not to take from the legislature any power that is not expressly conferred upon the counties. Therefore in conferring directly upon the counties severally authority by local option elections to prohibit the sale of intoxicating liquors, original Article XIX did not limit or impair the inherent and commanded power and duty of the legislature to enact laws to enforce county local option prohibition of the sale of intoxicating liquors; and such laws may include statutory regulations of the transportation and possession of intoxicating liquors where the sale of such liquors is unlawful, since it is obvious and not denied that regulations of the possession and transportation of intoxicating liquors tend to prevent unlawful sales of such liquors and to enforce prohibition of sales pursuant to the Constitution, and there is nothing *129in the Constitution that expressly or impliedly forbids the enactment of such regulations by the legislature.
In State v. Gilman, 33 W. Va. 146, 10 S. E. Rep. 283, the organic provision that “laws may be passed regulating or prohibiting the sale of intoxicating liquors within the limits of this State,” was treated as a grant of power to the legislature and not a limitation upon the general law-making power of the legislature, in the holding that such provision forbad' a statutory regulation of the possession of spirituous liquors by one person for another by requiring a license therefor to be obtained. The rule expressio v/nms est exohmo altprius was applied apparently upon the theory that the legislature had no power to regulate the possession of intoxicating liquors as a means of preventing unlawful sales of such liquors. This assumption was doubtless predicated upon the organic right to possess property, without considering the principle that the possession of property that is harmful in its use may he regulated under the police power without violating organic property rights. Property rights that are subject to government regulation are not protected from such regulation by the organic right to acquire, possess and protect property.
In State v. Sixo, 77 W. Va. 243, 87 S. E. Rep. 267, it was held that the amended constitutional provision forbidding “the manufacture, sale and' keeping for sale” of intoxicating liquors, etc., did not render invalid a statute regulating the possession of intoxicating liquors by requiring the containers of .such liquors in excess of prescribed quantities to be marked or labeled in a stated manner. The rule pxpressio tmius est exohi-sio alterius was applied in the Gilman case, but not in the Sixo case. The original organic provision apparently was no more a *130grant of power to the legislature than is the amended provision of the West Virginia Constitution.
The real holding in the Gilman case is that the particular regulation exceeded the police power of the State as interpreted Toy the court at that time. The same may be said of the case of State v. Williams, 146 N. C. 618, 61 S. E. Rep. 61, 17 L. R. A. (N. S.) 299, referred to in Glenn v. Southern Express Co., 170 N. C. 286, 87 S. E. Rep. 136, L. R. A. 1918-B 438; State v. Carpenter, 173 N. C. 767, 92 S. E. Rep. 373. The prevailing views are expressed in Crane v. Campbell, 245 U. S. 304, 38 Sup. Ct. Rep. 98; Barbour v. State, 249 U. S. 454, 39 Sup. Ct. Rep. 316; DeLaney v. Plunkett, — Ga. —, 91 S. E. Rep. 561, L. R. A. 1917-D 926; notes in 2 A. L. R. 1085; Schmitt v. W. Cook Brewing Co., — Ind. —, 120 N. E. Rep. 19; State v. Ross, — N. D. —, 170 N. W. Rep. 121; Commonwealth v. Intoxicating Liquors, 172 Mass. 311, 52 N. E. Rep. 389, and other like cases.
The Texas Constitution, Section 20, Article XVI, provided that “the legislature shall, • at its first session, enact a law whereby the qualified voters of any county, justice’s precinct, town or city, by a majority vote, from time to time may determine whether the sale of intoxicating liquors shall be prohibited within the prescribed limits.”
Under this organic provision it was in Holley v. State, 14 Tex. App. 505, properly held that the legislature could not authorize the counties, etc., of the State by local option election to prohibit the “gift” of intoxicating liquors. See Stalworth v. State, 16 Tex. App. 345; Steele v. State 19 Tex. App. 425; Nineger v. State, 25 Tex. App. 449, 8 S. W. Rep. 480.
*131In Ex Parte Brown, 38 Tex. Crim. Rep. 295, 42 S. W. Rep. 554, 70 Am. St. Rep. 743, it was held that “the purpose and effect of the” above quoted provision of the Texas Constitution “was, and is, to restrict and limit the legislative authority to the powers expressly granted therein,” and that a statute regulating the cold storage of intoxicating liquors in local option territory was “not within the legitimate scope of this express grant,” and not “a fair and reasonable exercise of the police power.” See contra State v. Phillips, 109 Miss. 22, 67 South. Rep. 651, L. R. A. 1915-D 530.
■ In the much later case of Longmire v. State, 75 Tex. Crim. 616, 171 S. W. Rep. 1165, Ann. Cas. 1917-A 726, text 729, it is said: “Instead of Section.20 of Article 16 being an implied limitation on the power of the legislature to pass all necessary laws to render effective the prohibition law wherever adopted, we think if the legislature had not already possessed the authority by virtue of being the representative of sovereignty, the authority to pass all necessary laws to render effective the prohibition law wherever adopted would be necessarily implied by virtue of Section 20 of Article 16.” See Exparte Davis, — Tex. Cr. App. —, 215 S. W. Rep. 341; Exparte Fulton, 215 S. W. Rep. 331.
The Kentucky Constitution, by Section 61, provided that the general assembly shall “by general law, provide a means whereby the sense of the people of any county, city, town, district or precinct may be taken, as to whether or not spirituous, vinous or malt liquor shall be sold, bartered or loaned therein, or the sale thereof regulated. But nothing herein shall be construed to interfere with or repeal any law in force relating to the sale or gift of such liquors.”' In Commonwealth v. Campbell, *132133 Ky. 50, 117 S. W. 383, 24 L. R. A. (N. S.) 172, 19 Ann. Cas. 159, it was held that a city ordinance forbidding a person to transport into the city exceeding one quart' of intoxicating liquor was invalid under the above quoted and other provisions of the Constitution that are stated in the opinion in that case. This decision related to the powers of the city under the particular statutes and organic provisions. In Town of Cortland v. Larson, 273, Ill. 602, 113 N. E. Rep. 51, L. R. A. 1917A 314, Ann Cas. 1916E 775, the powers of a municipality were determined. See City of Delta v. Charlesworth, — Colo. —, 170 Pac. Rep. 965. See also Eidge v. City of Bessemer, 164 Ala. 599, 51 South. Rep. 246, 26 L. R. A. (N.S.) 394, referred to in Southern Exp. Co. v. Whittle, 194 Ala. 406, 69 South. Rep. 652, L. R. A. 1916C 278, where later conceptions of implied limitations upon a legislative exercise of the State’s police power are expressed. See Crane v. Campbell, supra; Barbour v. State, supra; State v. Hosmer, — Minn. —, 175 N. W. Rep. 683; People v. Willi, 179 N. W. Suppl. 542, 109 Misc. Rep. 79; Purity Extract & Tonic Co. v. Lynch, 226 U. S. 192, 33 Sup. Ct. Rep. 44; Fine v. Moran, 74 Fla. 417, 77 South. Rep. 533; Marasso v. Van Pelt, 77 Fla. 432, 81 South. Rep. 529; State v. Macek, — Kan. —, 180 Pac. Rep.; re Crane, 27 Idaho 671, 151 Pac. Rep. 1006, L. R. A. 1918A 942; State v. Giaudrone, — Wash. —, 186 Pac. Rep. 870.
In Barber v. Commonwealth, 182 Ky. 200, 206 S. W. Rep. 290, a statute forbidding the transportation of intoxicating liquor into local option territory where its sale was unlawful, was held to be invalid, the court referring to contrary decisions in other States, observed on page 206 that “it does not appear that their police power is limited by constitutional provisions similar to *133ours.” This explains the reason for the decisions in Kentucky.
It is conceded that in this State the Legislature could have prohibited the sale of intoxicating liquor and could have reasonably regulated its possession and transportation a,s a means of preventing unlawful sales of such liquors, if the Constitution had not contained original Article NIN. That Article directly conferred upon the counties severally authority to prohibit the sale of intoxicating liquors by local option elections. To the authority conferred upon the counties the rule expressio unms est exelusio alterius was applicable and the Legislature could not have authorized the ootmties to prohibit or to regulate the possession or the transportation of intoxicating liquors by local option elections. But original Article NIN did not grant any power to the Legislature. By conferring the stated authority directly upon the counties, the general lawmaking power of the Legislature was thereby limvitecl by impUoation, but only as to prohibitions of the sale of intoxicating liquors, which authority was given by the Constitution directly to the several counties. The Article contained a command that “the Legislature shall provide necessary laws to carry out and enforce the provisions of Section One of this Article.” This is the only reference in the Article to the Legislature or to its lawmaking power. Original Article NIN merely limited the general lawmaking power of the Legislature as to prohibitions of the sale of intoxicating liquors. It makes it the duty of the Legislature to provide necessary laws to carry out and enforce prohibitions of the sale of intoxicating liquors pursuant to local option elections. The inherent power of the Legislature to make lawful prohibitions of sales effective, includes of necessity the power to prescribe - all *134regulations expedient to that end, which reasonably and properly include regulations of the possession and transportation of intoxicating liquors where the sale of such liquors is made unlmvftti pursuant to the Constitution. See 245 U. S. 304; 226 U. S. 192.
Did Original Article XIX forbid the passage of Chapter 7736 to take effect January 1st, 1919?
Chapter 7736 did not become operative or effective until Original Article XIX ceased to be organic law; and neither Original Article XIX nor any other provision of the Constitution forbade the passage of Chapter 7736 while Original Article XIX was in force, the statute by its terms- being made to take effect when its validity was secure under amended Article XIX.
In deciding in the Francis case that Chapter 7284 conflicted with Original Article XIX in so far as the statute purported at that time to regulate the possession and transportation of intoxicating liquors, the court did not hold that anticipatory statutes could not be enacted that would, under an amendment to the Constitution, be valid when they became effective as laws by the terms of tlieir enactment. Amended Article XIX and Chapter 7736 are prospective in their operation. A statute is effective as law only when it becomes operative. Sammis v. Bennett, 32 Fla. 458, text 460, 14 South. Rep. 90; Thompson v. State, 56 Fla. 107, 47 South. Rep. 816; Thorp v. Smith, 64 Fla. 154, 59 South. Rep. 193; in re Alexander, 53 Fla. 647, 44 South. Rep. 175; State v. Bentley, 80 Kan. 227, 101 Pac. Rep. 1073; Gilbert v. Ackerman, 159 N. Y. 118, 53 N. E. Rep. 753, 45 L. R. A. 118.
As neither amended Article XIX nor Chapter 7736 was in force until after Original Article XIX had ceased to *135be a part of the Constitution, there was no conflict between Original Article XIX and amended Article XIX, or between Original Article XIX and Chapter 7736. Chapter 7736 did not purport to regulate the possession and transportation of intoxicating liquors while Original Article XIX was a part of the Constitution. The fact that Chapter 7288 was enacted in 1917 “to make effective Article XIX of the Constitution of the State of Florida as amended,” such act to take effect upon the adoption of the proposed amendment to Article XIX, can have no bearing on the validity of Chapter 7736.
Whether amended Article XIX, in so far as it forbids the manufacture, sale, barter or exchange of intoxicating liquors, is self-executing or not, the validity of Chapter 7736 is not thereby affected. Amended Article XIX does not provide penalties for its violation, nor does it provide regulations suitable to its effective enforcement.
The provisions of amended Article XIX that “The Legislature shall enact suitable laws for the enforcement of the provisions of this Article” does not “have the effect of postponing the effectiveness of the amendment as a part of the Constitution of the State until there should be legislative regulation under the new Article after it becomes effective.” There was and is nothing in the Constitution or Original Article' XIX forbidding the passage of Chapter 7736 in December, 1918, to take effect January 1, 1919 concurrently with amended Article XIX that had already been adopted at the polls- to take effect at the stated time. As Chapter 7736 was not effective as law until after Original Article XIX had ceased to be organic law, it could not have conflicted with such Article.
In substance the holding is that neither Original Article XIX nor any other provision of the Constitution *136forbade the passage and approval of Chapter 7736 in December, 1918, to take effect January 1, 1919, when .amended Article XIX became effective as a part of the Constitution; and the Legislature may enact any law not forbidden by the Constitution. It is not contended that the provisions of Chapter 7736 involved in this case are invalid under amended Article XIX. The contention is that such provisions coulcl not lawfully be enacted before amended Article XIX took effect.
The petition for rehearing states that “the plaintiff in error concedes that had he violated the law against the manufacture or sale of intoxicating liuqor he could have been punished under the provisions of Chapter 7288 of the Laws of Florida, 1917.” Chapter 7288 was in 1917 enacted “to make effective Article XIX of the Constitution of the State of Florida as amended” and to “become effective upon the adoption by the electors of the proposed amendment to Article XIX.” If Chapter 7288 was effective in 1919, for any purpose, no reason appears why Chapter 7736 was not also effective in 1919. After the enactment of Chapter 7288 and before the passage of Chapter 7736, the proposed amendment to Article XIX was adopted at the polls, and would inevitably take effect at the time stated therein.
The decision in Ex Parte Francis, 76 Fla. 303, 79 South. Rep. 753, was that certain provisions of Chapter 7284 tlien sought to be enforced were in conflict with Original Article XIX; but it was not decided that the Legislature could not enact a law to take effect in the future when it would be valid by virtue of an amendment to Article XIX that had been adopted- at the polls to become effective concurrently with the statute.
*137The suggestion that a statute enacted prior to January 1st, 1919, might provide penalties for the manufacture or sale of intoxicating liquors on and after January 1st, 1919, but that a statute could not be enacted prior to January 1st, 1919, to take-effect January 1st, 1919, forbidding’ the possession or transportation of intoxicating liquors on and after January 1st, 1919, appears to be without support.
If Original Article XIX -can be held to forbid the enactment prior to January 1st, 1919, of a law to take effect January 1st, 1919, to penalize the possession or transportation of intoxicating liquors after January 1st, 1919, then Original Article XIX, likewise forbade the enactment prior to January 1st, 1919, of statutes penalizing the manufacture or sale of intoxicating liquors, since Original Article XIX related to local option sales of intoxicating liquors and not to the possession or transportation of such liquors. There is nothing in Original Article XIX forbidding the enactment of .a statute regulating the transportation and possession of intoxicating liquors, the statute not to take effect until a stated time in the future when an amendment to Article XIX would be in force under which amendment the statute would validly be operative. See Pratt v. Allen, 13 Conn. 119; Galveston, B. & C. N. G. Ry. Co. v. Gross, 47 Texas 428. 12 C. J. 742.
The enactment of Chapter 7736 in December, 1918, was not by virtue of power conferred by amended Article XIX, for amended Article XIX was not in force until January 1st, 1919. Chapter 7736 was enacted pursuant to the general lawmaking power of the Legislature; and the enactment of Chapter 7736 in December, 1918, to take effect January 1st, 1919, was not forbidden by Original *138Article XIX, nor by any other provision of the Constitution. When Chapter 7736 became effective and operative as lata, Original Article XIX had ceased to be a part of the organic law of the State.
There was no session of the Legislature after the Constitution of 1885, including Article XIX, was promulgated, until April, 1887, after the Constitution and Ar-tile XIX became effective as organic law January 1st, 1887. Nor was there a session of the Legislature after the adoption of the amendment to Section 9 of Article XVI in 1894, until the regular session of 1895. The same may be said of other amendments.
In Sammis v. Bennett, 32 Fla. 458, 14 South. Rep. 90, and Thompson v. State, 56 Fla. 107, 47 South. Rep. 816, it was held the statutes did not have the force of law till they “became operative” on dates subsequent to their enactment.
In Mayor, etc., v. Blackburn, 27 La. Ann. 544, the statute was passed after the new Constitution had been adopted; and an attempt was made to operate under it while the constitutional provisions with which it conflicted were in force. This is like the ordinary case of unconstitutional statutes.
As the enactment in December, 1918, of Chapter 7736 to take effect Janucury 1st, 1919, was not forbidden by Original Article XIX, the statute was not “void from the beginning,” and its effectiveness on January 1st, 1919, was valid under amended Article XIX, which became operative that day.
“A statute has not ex proprio vigore, any force until it becomes the law: of the land, and that is when, by its terms, it takes effect.” Gilbert v. Ackerman, 159 N. Y. *139118, 53 N. E. Rep. 753, 45 L. R. A. 118, 120; In re. Howe, 112 N. Y. 100, 19 N. E. Rep. 513, 2 L. R. A. 825; 36 Cyc. 1192 Notes 6, 7; City of Davenport v. D. & St. P. R. Co., 37 Iowa 624; Jackman v. Garland, 64 Me. 133.
“A -statute passed to take effect at a future day is to be understood as speaking from the time it goes into operation, and not from the time of its passage.” Price v. Hopkin, 13 Mich. 318; Rice v. Ruddiman, 10 Mich. 125; 26 Am. & Eng. Ency. Law (2nd ed.) 565 notes 1 and 2.
“No statute has eco -proprio vigore, any force until it becomes the law of the la;nd.” Cargill v. Power, 1 Mich. 369, 370. See also Blow v. Lamberon, 1 Iowa 435, text 443; State v. Bentley, 80 Kan. 227, 101 Pac. Rep. 1073; Shook v. Laufer, (Tex. Civ. App.), 100 S. W. Rep. 1042; State v. Williams, 173 Ind. 414, 90 N. E. Rep. 754, 21 Ann. Cas. 986; Mills v. State Board of Osteopathic Registration & Examination, 135 Mich. 525, 98 N. W. Rep. 19, 3 Ann. Cas. 735 and notes.
“Until the time arrives when it is to take effect and be in force, a statute which has been passed by both houses of the legislature and approved by the executive has no force whatever for any purpose.” 36 Cyc. 1192, notes 6 and 7; State v. Northern Pac. R. Co., 36 Mont. 582, 93 Pac. Rep. 945, 15 L. R. A. (N. S.) 134, text 138.
The Constitution epxressly provides for the enactment of laws to take effect at a subsequent date; and in the light of reason and of the above authorities the constitutional validity of a statute should be determined' as of the time when the statute becomes operative, not when it was enacted, unless the Constitution forbids the pas]suge of the law at any time. The validity of a statute cannot be tested till it becomes effective or operative. Original *140Article XIX did not forbid the passage of Chapter 7736 to take effect when the Article ceased to be organic law. The legislature may enact any law not forbidden by the Constitution. 12 C. J. 746.
To hold that Chapter 7736 violates original Article XIX of the State Constitution, would be to give to the statute the force of law “during a period' when the Constitution (in authorizing the law to state when it shall take effect) has declared it shall not take effect or be in force, and when the obvious design and intention was, that it should have no force or effect whatever.” Price v. Hopkin, 13 Mich. 318, text 326-7; Mills v. State Board of Osteopathic Registration & Examination, supra. See also in re. Alexander, 53 Fla. 647, 44 South. Rep. 175; Thompson v. State, 56 Fla. 107, 47 South. Rep. 816.
In McNeill v. Webeking, 66 Fla. 407, 63 South. Rep. 728, it was said the courts consider only the power of the legislature to enact statutes alleged to be unconstitutional. In this case the holding is that neither the Constitution nor Original Article XIX when it was in force, forbad the enactment of Chapter 7736 in December, 1918, to take effect after Original Article XIX has ceased to be a part of the organic law.
In 12 C. J. 727, it is said: “An Act of the legislature not authorized by the Constitution at the time of its passage is absolutely void, and is not validated by a subsequent adoption of an amendment to the Constitution authorizing the passage of such an Act.” Citing cases. These cases are as follows:
In Seneca Min. Co. v. Osmun, 82 Mich. 573, 47 S. W. Rep. 25, the statute was enacted after the amendment to the Constitution became effective as oragnic law.
*141In State ex rel. Stevenson v. Tufly, 20 Nev. 427, 22 Pac. Rep. 1054, the statute was enacted under an amendment to the Constitution, which amendment was declared to be “not constitutionally adopted.”
In Dewar v. People, 40 Mich. 401, and Mt. Pleasant v. Vanice, 43 Mich. 361, 5 N. W. Rep. 378, void ordinances were not validated by a subsequent amendment of organic law.
In State v. Ellis, 22 Wash. 129, 60 Pac. Rep. 136, a void act was not validated by a subsequent constitutional amendment that did not include the void act in its provisions.
In Banz v. Smith, 133 Cal. 102, 65 Pac. Rep. 309, and Fleming v. Hence, 153 Cal. 162, 94 Pac. Rep. 620, a void provision of a city charter was not validated by the subsequent adoption of an amendment to the Constitution.
In all these cases the statutes purported to Toe effective as laws, not merely enactments to take effect at a future date. The word “passage” as used in 12 C. J. 727, has reference to the taking effect of statutes as operative laws. See Schneider v. Hussey, 2 Hasbrouck’s (Idaho) 8, 1 Pac. Rep. 343; Harding v. People, 10 Colo. 387, 15 Pac. Rep. 727; Churchill v. Bemis, 45 Neb. 724, 64 N. W. Rep. 348; Rogers v. Vass, 6 Iowa 405; Mills v. State Board of Osteopathic Registration & Examination, supra; Shook v. Laufer, supra; Scales v. Marshall, 96 Tex. 140, 70 S. W. Rep. 945; State v. Bentley, 80 Kan. 227, 101 Pac. Rep. 1073; 25 R. C. L. 796, Sec. 44; State v. Williams, 173 Ind. 414, 90 N. E. Rep. 754, 21 Ann. Cas. 986; In re Estate of Howe, 112 N. Y. 100, 19 N. E. Rep. 513, 2 L. R. A. 825; State v. Mounts, 36 W. Va. 179, 14 S. E. Rep. 407, 15 L. R. A. 243; Mills v. State Board of *142Osteopathic Registration & Examination, supra; State v. Williams, supra; Evansville & Crawfordville R. Co. v. Barbee, 74 Ind. 169.
In Etchison Drilling Co. v. Flourney, 131 La. 442, 59 South Rep. 867, it was held “that the Legislature was prohibited by the C'ontitution * * * from passing the Act” and “that the Act was unconstitutional at the time of its adoption or attempted adoption, and that it has not been validated by the subsequent adoption of the amendment to the Constitution,” which- amendment was adopted after the statute was enacted.
In none of the above cases was the question decided that is presented here.
A statute valid when enacted and made effective is not invalidated by a subsequent amendment to the Constitution, unless the amendment is designed to have that effect. See Cutting v. Taylor, 3 S. Dak. 11, 51 N. W. Rep. 949, 15 L. R. A. 691; Reade v. City of Durham, 173 N. C. 668, 92 S. E. Rep. 712.
Under the express provision of Section 18 of Article III of the Constitution that “no law shall take effect until sixty days from the final adjournment of the session of the Legislature at which it may .have been enacted, unless otherwise specially provided in such law,” Chapter 7736, “specially provided in such law,” that “this Act shall go into effect on the first day of January, A. D. 1919.” This specific designation of the future day when the Act “shall go into effect” is equivalent to a constitutional and legislative declaration that the statute shall have no effect until the designated day. 2 Am. & Eng. Ency. Law (2nd ed.) 565; Note 2; Larrabee v. Talbot, 5 Gill. (Md.) 426, 46 Am. Dec. 637.
*143Thus by virtue of the organic law and the express terms of the Act, the operation, force and effect of Chapter 7736 as law was suspended and the statute was rendered innocuous and without efficacy or potency as law from the moment of its enactment to January 1, 1919, when Amended Article XIX of.the Constitution became effective and made the operation of the law valid when it took effect as “specially provided in such law,” pursuant to the authority of the Constitution. See in re Hahrer, 140 U. S. 545, text 565, 11 Sup. Ct. Rep. 865; Tinker v. State, 90 Ala. 638, 8 South. Rep. 814; In re Stickler, 43 Fed. Rep. 653, 10 L. R. A. 446; in re Van Vliet 43 Fed. Rep. 761, 10 L. R. A. 451; Starace v. Rossi, 69 Vt. 303, 37 Atl. Rep. 1109; State v. Lord, 66 N. H. 479, 29 Atl. Rep. 556; Commonwealth v. Calhane, 154 Mass. 115, 27 N. E. Rep. 881; State ex rel. Bartlett v. Fraser, 1 N. Dak. 425, 48 N. W. Rep. 343; Blair v. Ostrander, 109 Iowa, 80 N. W. Rep. 330, 47 L. R. A. 469.
While Chapter 7736 was suspended and before it became operative as law it could not conflict with original Article XIX or with any other provision of the Constitution, the mere enactment cf the statute to take effect at a future day when its operation would be valid not'being expressly or impliedly forbidden by any provision of organic law. The enactment of statutes to take effect and become operative in the future being expressly provided for by the Constitution, a large part of the statute laws of the State whose validity is not questioned was enacted to take effect1 and become operative at dates subsequent to their enactment.
To make Chapter 7736 effective prior to January 1, 1919, so as to conflict with Original Article XIX, would violate the express provisions of Section 8 of Article III *144of the State Constitution, making a statute effective as “specially provided' in such law.”
In order to conflict with Original Article XIX of the Constitution while that Article was in force as organic law, Chapter 7736 must be construed to have been effective as law prior to January 1, 1919, in violation of Section 8 of Article III of the Constitution and in opposition to the express terms of the statute. 26 Am. & Eng. Ency. Law (2nd ed.) 565, Note 2.
The Supreme Court of the United States has held the Act of Congress of October 8th, 1919, known as the Volstead Prohibition Enforcement Act, to be a valid law, although it was passed by Congress before the Eighteenth Amendment t'o the Federal Constitution became effective on January 16th, 1920, and although Congress has no legislative power except such as is granted to or conferred upon it by the Constitution of the United States. Rhode Island v. Palmer, U. S. Sup. Ct. June 7/20.
If the Volstead Federal Enforcement statute enacted October 28th, 1919, after the Eighteenth Amendment to the Federal Constitution had been adopted by the Legislatures of three-fourths of the States of the Union, but before the amendment became effective January 16th, 1920, is a valid law, when the Congress has no power to enact laws except as that power is granted by the Federal Constitution, then Chapter 7736, Laws of Florida, is a valid law for the reason that the Legislature may enact any statute that is not forbidden by the State or Fedei*al Constitution, and there is nothing in Original Article XIX, or in any other provision of the State Constitution or in the Federal Constitution forbidding the Legislature to enact Chapter 7736, in December, 1918, to take effect *145only after original Article NIX had ceased to. be a part of the organic law of the State.
In Section 1, Article III of the State Constitution, “the legislative authority of the State is vested in the Legislature.” Other provisions of the Constitution relate to specific legislative powers or limitations. As the general lawmaking power of the State is vested in the Legislature, and as no provision of the Constitution forbad the enactment of Chapter 7736, it seems inevitable that its enactment to become effective concurrently with amended Article XIX was within the lawmaking power of the State Legislature.
Even though portions of Chapter 7736 may be invalid, should they be found to be in conflict with organic property rights, the provision of the statute under which the petitioners are held does not violate any organic rights, and being severable and enforceable without reference to portions of the statute that may be invalid, is not affected thereby; and the enactment of Chapter 7736 after the adoption at the polls of amended Article XIX, but before it became operative, the statute to take effect concurrently with the amended Article of the Constitution, does not appear to be violative of any provision or principle of organic law.
Certainly it cannot be said that beyond all reasonable doubt the Legislature had no power to enact Chapter 7736 in December, 1918, to take effect January 1, 1919, concurrently with the then adopted amended Article XIX of the State Constitution; and all the authorities hold that' if there is a reasonable doubt as to the constitutionality of a statute, it is the duty of the courts to give effect to the enactment, since a statute is the law of *146the land unless it is in undoubted conflict with some identified provision of the State or Federal Constitution.
Affirmed.
Ellis and West, J. J., concur.
Browne, C. J., and Taylor, J., dissent.